Mr. JUSTICE SCOTT delivered the opinion of the court: This is an appeal from a decision of the circuit court of Will County which granted a motion to dismiss a first amended complaint of the Joliet Mass Transit District, an Illinois Municipal corporation. Harvey Ferguson filed a charge with the Illinois Fair Employment Practices Commission (hereinafter IFEPC) alleging that the Joliet Mass Transit District (hereinafter JMTD) had acted in violation of the Fair Employment Practices Act (Ill. Rev. Stat. 1977, ch. 48, par. 851 et seq.) by discharging him on the basis of his race. Upon receipt of the charge, the IFEPC, acting pursuant to its legislatively prescribed duties, began its investigation. (Ill. Rev. Stat. 1977, ch. 48, par. 856.07.) The JMTD responded by a judicial attack on the IFEPC’s authority. First, it filed a declaratory judgment action alleging inter alia that the IFEPC had no authority over it because it was a municipal governmental body. When the trial court rejected this argument on October 3,1977, the JMTD filed a first amended complaint. This complaint challenged the jurisdiction of the IFEPC to entertain the charge filed by Ferguson before the IFEPC, because he was allegedly not an employee, but rather, a chief administrative officer and thus outside the scope of IFEPC authority. A motion to dismiss pursuant to section 48 of the Civil Practice Act (Ill. Rev. Stat. 1977, ch. 110, par. 48) was filed on behalf of the IFEPC in response to the first amended complaint. The trial court heard oral argument on December 6, 1977, and took the cause under advisement. On December 16, 1977, the trial court entered its order granting the motion to dismiss, based upon its finding that the IFEPC did have authority over the JMTD with regard to the charge filed by Ferguson. The present appeal ensued.  The Fair Employment Practices Act defined “employee” as “any individual performing services for remuneration within this State for an employer 0 0 0 except that the term ‘employee’ does not include 000 any elected public official or the members of his immediate personal staff or the principal administrative officers of the State of Illinois or of any political subdivision, municipal corporation or other governmental unit or agency thereof.” (Ill. Rev. Stat. 1977, ch. 48, par. 852(c).) The quoted section of the Fair Employment Practices Act is merely definitional and does not purport to establish the jurisdiction of the IFEPC. Nowhere in the Act is the term “employee,” as defined, used to limit the power of the agency. Nor does the Act mandate that only “employees,” as defined, can bring complaints of unfair employment practices. The term “employee” or its plural is used but five times in the Act outside of the paragraph that defines it. (Ill. Rev. Stat. 1977, ch. 48, par. 852(d)(ii), par. 852(e), par. 853(c), par. 856.03, par. 858.) In each instance where the term “employee” or “employees” is used, the effect is not to limit certain persons from filing complaints under the Fair Employment Practices Act. The Act provides that charges shall be filed by a “complainant.” (Ill. Rev. Stat. 1977, ch. 48, par. 858.) A “complainant” is defined as, “any individual charging on his own behalf to have been personally aggrieved by an unfair employment practice.” (Ill. Rev. Stat. 1977, ch. 48, par. 852(b).) The court has been referred to no authority for plaintiff-appellant’s contention that the IFEPC has no jurisdiction to hear a complaint filed by administrative personnel, nor, has the court’s further research revealed such authority. If the language of a statute is certain and unambiguous as the language in the Act before us, the proper function of the courts is to enforce the statute as enacted. (People ex rel. Gibson v. Cannon (1976), 65 Ill. 3d 366, 357 N.E.2d 1180.) We hold therefore that section 2(c) of the Fair Employment Practices Act (Ill. Rev. Stat. 1977, ch. 48, par. 852(c)) is merely definitional and does not establish the jurisdiction of the IFEPC.  Since one needs only to be a complainant in order to file a charge under the Fair Employment Practices Act it is immaterial whether or not said individual qualifies as an employee. Having reached the conclusion that the first amended complaint did not effectively place the jurisdiction of the IFEPC in question and therefore the trial court was correct in granting the motion to dismiss the same, the decision of the trial court is accordingly affirmed. Affirmed. STENGEL, J., concurs.